DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the specification is withdrawn based on the amendment to the title.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Heather Kleinhardt (Attorney Reg. No. 72,784) on 07/08/2021 with follow up email on 07/09/2021. 
The application has been amended as follows:
(Previously Presented) A service transmission method, comprising: 
	determining, by a terminal device, a carrier or a carrier set for sending or receiving a service to be transmitted according to a service identification of the service to be transmitted and a corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set; and 
	sending or receiving, by the terminal device, the service to be transmitted on the carrier or the carrier set corresponding to the service identification of the service to be transmitted, wherein the service identification of the service to be transmitted is a service code point or a service primitive of the service to be transmitted that is generated on a 
	wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set comprises:
		a corresponding relationship between the service identification of the service to be transmitted and a data radio bearer (DRB), a corresponding relationship between the DRB and a logical channel, and a corresponding relationship between the logical channel and the carrier or the carrier set.

2. 	(Original) The method of claim 1, wherein determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted, comprises: 	classifying, by the terminal device, the service to be transmitted on the service layer, and assigning different service identifications to different types of services; and 	determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted.

3. (Canceled)

(Previously Presented) The method of claim 1, wherein before the terminal device determines the carrier or the carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, the method further comprises:


(Previously Presented) The method of claim 1, wherein before the terminal device determines the carrier or the carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, the method further comprises: 
	classifying, by the terminal device, the service to be transmitted on the service layer, and assigning different service identifications to different types of services; and 	establishing, by the terminal device, the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set.

(Original) The method of claim 5, wherein classifying, by the terminal device, the service to be transmitted on the service layer, comprises: 
	dividing, by the terminal device, the service to be transmitted into a plurality of service types on the service layer, wherein a quantity of the plurality of service types is larger than a quantity of ProSe Per Packet Priority (PPPP) values.

(Previously Presented) The method of claim 1, wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set is preconfigured.

(Previously Presented) The method of claim 1, wherein determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be 
	receiving, by the terminal device, second information sent by the network device, wherein the second information indicates that a first carrier set is a carrier set for the terminal device to transmit a service; and 
	determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to the first carrier set, the service identification of the service to be transmitted, and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set.

9. 	(Original) The method of claim 8, wherein the second information is system information or radio resource control (RRC) information.

(Previously Presented) The method of claim 1, wherein determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, comprises: 
	determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to a second carrier set, the service identification of the service to be transmitted and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, wherein the second carrier set is a preconfigured carrier set for the terminal device to transmit a service.

11-12. (Canceled)

13. 	(Canceled) 

14. 	(Previously Presented) The method of claim 1, wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set is integrated in a mapping table.

15. 	(Original) The method of claim 14, wherein the mapping table further comprises: information of duplicating or shunting a service to which the service identification of the service to be transmitted belongs.

16.	(Original) The method of claim 1, wherein the service to be transmitted is a vehicle to everything (V2X) service.

17-26. (Canceled)

27. 	(Previously Presented) A terminal device, comprising: a processor, a memory, and a communication interface, wherein the processor is connected with the memory and the communication interface, the memory is configured to store instructions, the communication interface is configured to communicate with other network elements under the control of the processor, and the processor is configured to execute the instructions, and when the processor executes the instructions stored in the memory, the processor is configured to: 
	determine a carrier or a carrier set for sending or receiving a service to be 
	control the communication interface to send or receive the service to be transmitted on the carrier or the carrier set corresponding to the service identification of the service to be transmitted, wherein the service identification of the service to be transmitted is a service code point or a service primitive of the service to be transmitted that is generated on a service layer, the service code point is a code of the service generated by the service to be transmitted on the service layer, and the service primitive is a text description of the service generated by the service to be transmitted on the service layer,
	wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set comprises:
		a corresponding relationship between the service identification of the service to be transmitted and a data radio bearer (DRB), a corresponding relationship between the DRB and a logical channel, and a corresponding relationship between the logical channel and the carrier or the carrier set.

28. 	(Previously Presented) The terminal device of claim 27, wherein the processor is further configured to: 
	classify the service to be transmitted on the service layer, and assign different service identifications to different types of services; and 
	determine the carrier or the carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted.

29-42. (Canceled)


43. 	(Previously Presented) A network device, comprising: a processor, a memory, and a communication interface, wherein the processor is connected with the memory and the communication interface, the memory is configured to store instructions, the communication interface is configured to communicate with other network elements under the control of the processor, and the processor is configured to execute the instructions, and when the processor executes the instructions stored in the memory, the processor is configured to: 
	establish a corresponding relationship between a service identification of a service to be transmitted and a carrier or a carrier set; and 
	control the communication interface to send first information to a terminal device, wherein the first information comprises the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, 	wherein the service identification of the service to be transmitted is a service code point or a service primitive of the service to be transmitted that is generated on a service layer, the service code point is a code of the service generated by the service to be transmitted on the service layer, and the service primitive is a text description of the service generated by the service to be transmitted on the service layer,
	wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set comprises:
		a corresponding relationship between the service identification of the service to be transmitted and a data radio bearer (DRB), a corresponding relationship between the DRB and a logical channel, and a corresponding relationship between the logical channel and the carrier or the carrier set.



Allowable Subject Matter
Claims 1-2, 4-10, 14-16, 27-28 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a service transmission method, terminal device and network device.
Applicant’s independent claim 1 recites, inter alia, a method as defined in the specification (see FIG. 4 and paragraph [0082] of Applicant’s specification as filed) including “determining, by a terminal device, a carrier or a carrier set for sending or receiving a service to be transmitted according to a service identification of the service to be transmitted and a corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set comprises: a corresponding relationship between the service identification of the service to be transmitted and a data radio bearer (DRB), a corresponding relationship between the DRB and a logical channel, and a corresponding relationship between the logical channel and the carrier or the carrier set.”  With the quoted limitations, Applicant’s independent claim 1, as a whole, comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 27, containing similar limitations, is allowed for the same reasons as set forth above.  
	Applicant’s independent claim 43 recites, inter alia, a network device as defined in the specification (see FIG. 4 and paragraphs [0081]- [0082] and [0097]-[0099] of Applicant’s specification as filed) including “establish a corresponding relationship between a service identification of a service to be transmitted and a carrier or a carrier set . . . wherein the 
Accordingly, Applicant’s claims 1-2, 4-10, 14-16, 27-28 and 43 (renumbered as claims 1-15) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2018/0287767 A1 (Paredes Cabrera et al.) – discloses service aware carrier aggregation whereby  a home subscriber database stores service identifiers and configuration parameters for a plurality of bearers associated with the service;
US PG Pub 2010/0083311 A1 (Vare et al.) – discloses a method and system to enable adaptation between physical bearers and OMA-BCAST; and
US PG Pub 2006/0030342 A1 (Hwang et al.) – discloses a method for transmitting and receiving control information in a mobile communication system supporting multimedia broadcast/multicast service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413